Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155578(51)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  LEONARD GUST and SHARON GUST,                                                                           Kurtis T. Wilder,
           Plaintiffs-Appellants,                                                                                     Justices
                                                                    SC: 155578
  v                                                                 COA: 329062
                                                                    Lenawee CC: 10-003769-CZ
  LENAWEE COUNTY ROAD COMMISSION,
             Defendant-Appellee.
  __________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellants to extend the time
  for filing their reply is GRANTED. The reply submitted on May 22, 2017, is accepted
  for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 24, 2017
                                                                               Clerk